Judgment reversed on the law and facts and a new trial granted, with costs to the appellants to abide the event. Memorandum: The vendor here accepted late payments. Under such circumstances the forfeiture clause in the contract is waived and may not be reinstated except upon notice to the purchaser that if he does not pay the balance due within a reasonable time his contract rights are terminated. No notice was given in accordance with the terms of the contract. The oral conversation with Kloniek was not proper notice and the figure stated was $150 more than was due. Although urged by plaintiffs in their brief, the record does not show that the payment of $300.32 on December 15, 1949, was sufficient to entitle the plaintiffs to a deed under the terms of the contract. In view of this state of the record this question should be passed upon by the trial court. All concur. (Appeal from a judgment adjudging that plaintiff’s complaint be dismissed in an action to impress equitable lien on realty.) Present — Taylor, P. J., MeCurn, Vaughan, Piper and Wheeler, JJ.